DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because the abstract uses implied phrasing in line 2 in the recitation, "the disclosure provides". Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
All occurrences of “headform” should read “head form”; 
Appropriate correction is required.
Claim Objections
Claims 2-6, and 13 are objected to because of the following informalities:  “the air-bubble cushioning layer” should be amended to recite --the air-bubble cushioning liner-- for consistency with the previously recited “air-bubble cushioning liner” of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 7 recites the limitation “the first layer” in line 1 and “the second layer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The claim limitation is also indefinite, as it is unclear if applicant was intending to claim an additional structure, or whether applicant intended to claim the lower and upper layer of air-bubble wrap. After a full review of the applicant’s disclosure, it appears the recitation should read “the lower layer of air-bubble wrap” and “the upper layer of air-bubble wrap” and the limitations will be interpreted accordingly. Claim 7 is rejected as best understood by examiner and should be amended to clarify the limitations.
Claim 14 contains the trademark/trade name Dycem.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an adhesive sheet and, accordingly, the identification/description is indefinite. Any amendment to the specification to rectify the issue should additionally use generic terminology.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-12, and 19 are rejected, under 35 U.S.C. 102(a)(1) as being anticipated by Grilliot et al. (US Patent No. 6,817,039 B1).
Regarding claim 1, Grilliot teaches a protective headgear assembly (Fig. 1, 10), comprising: 
a protective body (20) having an inner surface (see annotated Fig. 1 below, shaded area) and an outer surface (see annotated Fig. 1 below); 
a shock suspension system (30/40) affixed to the inner surface of the protective body (see annotated Fig. 1 below and col. 2 lines 24-32, where 30/40 are attached to the inner surface as shown in the highlighted area) having an upper surface (see annotated Figs. 1 & 2 below) and a lower surface (see annotated Figs. 1 & 2 below, where the lower surface of 30/40 is opposite to the upper surface; Fig. 1, where the lower surfaces of 30/40 are adjacent to 50/60), wherein the upper surface is proximate to the inner surface of the protective body (abstract lines 1-6, where 30/40 is mounted to the helmet shell inner surface); 
an air-bubble cushioning liner (col. 2 lines 42-45 where 50/60 is a bladder inflated with a fluid such as air, the bladder covered by fabric sheets 52,62); 
and a strap (where 40 is a strap) affixed to the shock suspension system (where 40 is connected to 30).  

    PNG
    media_image1.png
    395
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    463
    media_image2.png
    Greyscale

Regarding claim 2, Grilliot teaches the protective headgear assembly of claim 1, wherein the air-bubble cushioning layer is affixed to the lower surface of the shock suspension system (col. 2 lines 52-59 “the fabric sheets 52,62, not only joined to each other around a border of each pad 50,60, …The fabric sheets 52,62, may be alternatively attached to the crossed straps 40 via sewing”); Thus, the fabric surrounding the air-bubble cushioning layer is affixed to the lower surface of the shock suspension system). 
Regarding claim 3, Grilliot teaches the protective headgear assembly of claim 2, wherein the air-bubble cushioning layer is affixed to and coextensive with the lower surface of the shock suspension system (Fig. 1, where the lower surfaces of 30/40 are adjacent to 50/60 and connected by 70/72 sections).  
Regarding claim 4, Grilliot teaches the protective headgear assembly of claim 2, wherein the air-bubble cushioning layer is substantially coextensive with the lower surface of the shock suspension system (Fig. 1, where 50/60 superimpose and exist in the same area as 30/40).  
Regarding claim 11, Grilliot teaches the protective headgear assembly of claim 1, wherein the protective body (20) is a helmet (10, col. 1 lines 66-67 and col. 2 lines 1-4).  
Regarding claim 12, Grilliot teaches the protective headgear assembly of claim 11, wherein the helmet is a Type 1 industrial helmet model (col. 1 lines 66-67 and col. 2 lines 1-4, where other the helmet can include other helmet varieties for industrial applications such as construction work).  
Regarding claim 19,  Grilliot teaches a method of making a protective headgear assembly (Fig. 1, 10), comprising: 
providing a protective body (20) having an inner surface (see annotated Fig. 1 above as in claim 1 rejection, shaded area) and an outer surface (see annotated Fig. 1 above as in claim 1 rejection); 
27affixing a shock suspension system (30/40) to the inner surface of the protective body (col. 2 lines 24-32, where 30/40 are attached to the inner surface as shown in the shaded area), the shock suspension system having an upper surface (see annotated Figs. 1 & 2 above as in claim 1 rejection) and a lower surface (see annotated Figs. 1 & 2 above as in claim 1 rejection, where the lower surface of 30/40 is opposite to the upper surface; Fig. 1, where the lower surfaces of 30/40 are adjacent to 50/60); 
and adhering an air-cushioning liner (col. 2 lines 42-45 where 50/60 is a bladder inflated with a fluid such as air) onto the lower surface of the suspension system (Fig. 1, where 40 attaches through pads 50/40 at sections 70/72).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot et al. (US Patent No. 6,817,039 B1) in view of Morgan (US Patent No. 5669079).
Regarding claim 5, Grilliot discloses the protective headgear assembly of claim 1 with an air-bubble cushioning layer (50/60). 
Grilliot fails to directly disclose wherein the air-bubble cushioning layer comprises one or more layers of air-bubble wrap. 
However, Morgan teaches a safety helmet (10) wherein the air-bubble cushioning layer comprises more than one layer of air-bubble wrap (Fig. 1 and col. 3 lines 8-10, with two bubble wrap layers 17).  Morgan discloses use of an air-bubble wrap layer for directly contacting a helmet wearer’s head, as in the present invention, and also discloses the air bubble wrap layer as suitable for impact absorbing purposes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air-bubble cushioning layer of Grilliot to include one or more layers of air-bubble wrap, as taught by Morgan, in order to improve the cushioning support of the helmet during impact by enhancing the shock absorbing and buffering effects.
Regarding claim 10, Morgan further teaches the protective headgear assembly of claim 5. 
Morgan fails to explicitly disclose wherein the one or more layers of air-bubble wrap have a thickness selected from the group consisting of 1/8 inch, 3/16 inch, 5/16 inch, and 1/2 inch.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the air-bubble wrap layers of Morgan to be 1/8 inch, 3/16 inch, 5/16 inch, or 1/2 inch, in order to provide varying cushion or support from impact around the user’s head.
Further, it would have been an obvious matter of design choice to modify air-bubble wrap layers to be 1/8 inch, 3/16 inch, 5/16 inch, or 1/2 inch, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot et al. (US Patent No. 6,817,039 B1) and Morgan (US Patent No. 5669079), in view of Lin (US Patent Application No. 2009/0266663 A1).
Regarding claim 6, Grilliot and Morgan disclose the invention substantially as claimed above. Morgan further teaches the protective headgear assembly of claim 5, wherein the air-bubble cushioning layer comprises an upper layer of air-bubble wrap (see annotated Fig. 1 below) and a lower layer of air-bubble wrap (see annotated Fig. 1 below). 

    PNG
    media_image3.png
    618
    854
    media_image3.png
    Greyscale

Morgan fails to directly disclose the air-bubble wrap layers oriented so that a bubble-side of the upper layer faces a bubble-side of the lower layer. 
However, Lin teaches air-bubble layers oriented so that a bubble-side of the upper layer (2) faces a bubble-side of the lower layer (3, see Fig. 2, where the rounded, bubble sides of the upper and lower layers face one another).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower layer of the air-bubble wraps of Morgan to align where the bubble sides face one another, as taught by Lin, in order to improve the cushioning support of the helmet during impact by enhancing the buffering effects.
Regarding claim 7, insofar as is definite, Morgan further teaches the protective headgear assembly of claim 6, wherein the first layer is adhered to the second layer (para. [0026], where layers 2/3 are bonded together).  
Regarding claim 15,  when in combination Grilliot and Morgan further disclose wherein the upper layer (see annotated Fig. 1 of Morgan as shown in claim 6) is adhered to the lower surface of the shock suspension system (the upper layer of Morgan is then attached to the lower surface of the shock suspension system as seen in Fig. 1 of Grilliot) and the lower layer (see annotated Fig. 1 of Morgan as shown in claim 6) is proximate to a user's head (the lower layer of Morgan then surrounds the user’s head as stated col. 1 lines 34-44 and Fig. 1 of Grilliot).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grilliot et al. (US Patent No. 6,817,039 B1) in view of Abernethy (US Patent Application No. 2011/0252544 A1).
Regarding claim 8, Grilliot discloses the protective headgear assembly of claim 1. Grilliot fails to directly disclose wherein the air-bubble cushioning liner has a thickness of 5 mm.  
However, Abernethy teaches a helmet liner (10, para [0010] where the liner is for an interior surface of a helmet) wherein the air-bubble cushioning liner (para. [0006], where the liner is air filled) has a thickness of 5 mm (para. [0041], where the fluid cell liner can be 5 mm in height).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air-bubble cushioning liner of Grilliot to be a thickness of 5 mm, as taught by Abernethy, in order to have the fluid filled cells better respond to impact delivered to the exterior of the helmet by compacting or distending (para [0041]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grilliot et al. (US Patent No. 6,817,039 B1), Morgan (US Patent No. 5669079), and Lin (US Patent Application No. 2009/0266663 A1), in view of Abernethy (US Patent Application No. 2011/0252544 A1). 
Regarding claim 9, when in combination, Grilliot, Morgan, and Lin disclose the protective headgear assembly of claim 6. 
The combination fails to directly disclose wherein the air-bubble cushioning liner has a thickness of 5 mm.  
However, Abernethy teaches a helmet liner (10, para [0010] where the liner is for an interior surface of a helmet) wherein the air-bubble cushioning liner (para. [0006], where the liner is air filled) has a thickness of 5 mm (para. [0041], where the fluid cell liner can be 5 mm in height).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air-bubble cushioning liner of Grilliot to be a thickness of 5 mm, as taught by Abernethy, in order to have the fluid filled cells better respond to impact delivered to the exterior of the helmet by compacting or distending (para [0041]). 
Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot et al. (US Patent No. 6,817,039 B1) in view of Ferrara (US Patent Application No. 2006/0059606 A1).
Regarding claim 13,  Grilliot discloses the protective headgear assembly of claim 2, wherein the air-bubble cushioning layer is affixed to the inner surface of the shock suspension system (Fig. 1, where the lower surfaces of 30/40 are adjacent to 50/60, or alternatively attached as stated in col. 2 lines 52-59).
Grilliot fails to directly disclose wherein the air-bubble cushioning layer is affixed to the inner surface of the shock suspension system with an adhesive.  
However, Ferrara teaches an air cushioning layer (20’) affixed to an impact resilient layer (50) with an adhesive (paras. [0054] and [0056], Fig. 4, where an adhesive strip connects air cushioning layer 20’ to impact resilient layer 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment method for the air-bubble cushioning layer to a shock suspension system of Grilliot to use an adhesive, as taught by Ferrara, as a simple substitution of one well known type of attachment method for another, in order to yield the predictable result of attaching the air-bubble cushioning layer to a shock suspension system. When in combination, Grilliot and Ferrara teach an air-bubble cushioning layer attached to a shock suspension system with an adhesive.
Regarding claim 14, insofar as is definite, Ferrara further teaches the protective headgear assembly of claim 13, wherein the adhesive is Dycem 50-1560Y (para. [0056], Fig. 4, where an adhesive strip connect layers 20’ and 50; where an adhesive sheet and strip are synonymous terms to describe an adhesive sheet).  
Regarding claim 17,  Grilliot discloses the protective headgear assembly of claim 14, wherein the air-bubble cushioning liner is dome-shaped (Fig. 1 and col. 1 lines 34-44, where the liner must be domed shaped to fit a user’s head shape- which is curved and dome-like) and an upper dome surface is adhered to the inner surface of the shock suspension system (Fig. 1, where the lower surfaces of 30/40 are adjacent to the curvature and dome-like shape of the upper surface of 50/60; see annotated Fig. 2 below of the shaded upper dome surface).  

    PNG
    media_image4.png
    331
    327
    media_image4.png
    Greyscale

Regarding claim 18,  Grilliot discloses the protective headgear assembly of claim 17, wherein the air-bubble cushioning liner is sized to fit a user's head (col. 1 lines 34-44).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grilliot et al. (US Patent No. 6,817,039 B1) in view of Lee (US Patent Application No. 2019/0166943 A1).
Regarding claim 16,  Grilliot discloses the protective headgear assembly of claim 1, wherein the air-bubble cushioning liner is made from a film material (col. 2 lines 46-51).
Grilliot fails to directly disclose a material selected from the group consisting of low-density polyethylene (LDPE), high-density polyethylene (HDPE), polypropylene (PP), and combinations thereof.  
However, Lee teaches a protective headgear (Fig. 2) wherein the air-bubble cushioning liner (para. [0006], pressurizable sac) is made of a material selected from the group consisting of low-density polyethylene (LDPE), high-density polyethylene (HDPE), polypropylene (PP), and combinations thereof (para. [0006], where the pressurizable sac is made from a high density polyethylene).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Grilliot to be a high density polyethylene material, as taught by Lee in order to create a helmet with air-filled structures that are lightweight while using a material that can provide additional protection from impact.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grilliot et al. (US Patent No. 6,817,039 B1) in view of Morgan (US Patent No. 5669079), and in further view of Lin (US Patent Application No. 2009/0266663 A1).
Regarding claim 20,  Grilliot discloses the method of claim 19 with an air-bubble cushioning liner (50/60). 
Grilliot fails to directly disclose an air cushioning liner comprising an upper layer of air-bubble wrap and a lower layer of air-bubble wrap.
However, Morgan teaches a safety helmet (10) wherein the air-bubble cushioning liner comprises an upper and lower layer of air-bubble wrap (see annotated Fig. 1 above as in claim 6 rejection and col. 3 lines 8-10, with two bubble wrap layers).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air-bubble cushioning layer of Grilliot to include one or more layers of air-bubble wrap, as taught by Morgan, in order to improve the cushioning support of the helmet during impact by enhancing the shock absorbing and buffering effects.
Grilliot and Morgan fail to directly disclose an upper layer of air-bubble wrap and a lower layer of air-bubble wrap oriented so that a bubble-side of the upper layer faces a bubble-side of the lower layer.
However, Lin teaches an upper layer of air-bubble wrap (2) and a lower layer of air-bubble wrap (3) oriented so that a bubble-side of the upper layer faces a bubble-side of the lower layer (Fig. 2, where the rounded, bubble sides of the upper and lower layers face one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air-bubble wrap layers of Morgan to oriented the rounded, bubble sides of the upper and lower layers face one another, as taught by Lin, in order to improve the cushioning support of the helmet during impact by enhancing the shock absorbing and buffering effects (para. [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732  

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732